DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response and amendments filed with RCE on 11/8/2021 have been reviewed.   
	The examiner agrees with applicant’s assertion that all claim elements, argued individually, have support in the specification.  Original claim 16 shows using usage information for updating a scheduled setting “e.g. scheduled battery storage charging”.    Further, it is agreed that paragraph 0072 shows that the battery is recharged in readiness for peak usage.  Paragraph 0072 states “storage solutions based on peak cycles of behavior”.  It is unclear what the meaning of this phrase is, but each other mention of the word “peak” in the specification refers to a daily peak time period where the entire house/building is using maximum energy.
	While each element individually is present in the specification, the link between them does not appear to have been made.  The claim element “..determine a behavior pattern of end device energy usage based on the provided data and based on the behavior pattern schedule battery storage charging of the rechargeable battery”.   There does not appear to be a link in the specification as originally filed between the determining of a behavior of an end device and “based on” that behavior pattern, scheduling battery storage charging of the rechargeable battery.
	The previous USC 112(a) rejection is maintained and modified based on applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 17-19, 21, 22, 25, and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 14 recites “..determine a behavior pattern of end device energy usage based on the provided data and based on the behavior pattern schedule battery storage charging of the rechargeable battery”.   These individual concepts are found in the specification.  That is, the specification has support for “determine a behavior pattern of an end device energy usage based on the provided data” and “scheduling battery storage charging”.  The specification does not provide a link between the two which shows that the charging is “based on” the determination of the behavior pattern of an individual end device.
Claims 15, 17-19, 21, 22, 25, and 27-32 inherit this deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117